Title: From Thomas Jefferson to William Carmichael, 24 August 1791
From: Jefferson, Thomas
To: Carmichael, William



Sir
Philadelphia Aug. 24. 1791.

Your letter of Jan. 24. is still the only one recieved from you within the period so often mentioned. Mine to you of the present year have been of Mar. 12. and 17. Apr. 11. May 16. and June 23. I have lately preferred sending my letters for you to Colo. Humphreys, in hopes he might find means of conveying them to you. The subjects of those of the 12. and 17th. of March are still pressed on you, and especially the first, the great object of which cannot be delayed without consequences which both nations should deprecate.
Mr. Jaudenes arrived here some time ago, and has been recieved as joint Commissioner with Mr. Viar. The concurring interests of Spain and this country certainly require the presence of able and discreet ministers.
The crop of wheat of the present year has surpassed all expectation  as to quantity, and is of fine quality. Other articles of agriculture will suffer more by an extraordinary drought.
I inclose you a copy of our census, which so far as it is written in black ink is founded on actual returns, what is in red ink being conjectural, but very near the truth. Making very small allowance for omissions which we know to have been very great, we may safely say we are above four millions.
Our first expedition, against the Indians, under General Scott, has been completely succesful; he having killed thirty odd, taken fifty odd, and burnt three towns. A second expedition against them has commenced and we expect daily the result.
The public credit continues firm. The domestic debt funded at six percent is 12½ per cent above par. A spirit however of gambling in our public paper has seised on too many of our citizens, and we fear it will check our commerce, arts, manufactures and agriculture, unless stopped.
Newspapers for you as usual accompany this, addressed to the care of Colo. Humphreys.—I am with great esteem Sir Your most obedt. & most humble servt.,

Th: Jefferson

